ORDER OF SUSPENSION

Respondent, Lawrence Ray Carmichael, was admitted as a member of the Kentucky Bar Association by order entered October 10, 1986. Until recently, Carmichael was the Commonwealth’s Attorney for the 28th Judicial Circuit, which encompasses Pulaski, Rockcastle, and Lincoln counties.
On October 9, 1998, in the United States District Court for the Eastern District of Kentucky, Carmichael was convicted by a jury of the offense of attempted extortion for knowingly, willfully, and unlawfully attempting to affect interstate commerce in the movement of articles and commodities in interstate commerce by extortion, by attempting to obtain property of another between $50,000 and $100,000 cash, not due him or his office, from Rodney Adams, with his consent, the consent being obtained under color of official right and induced by wrongful use and threat of use by fear. This is a felony offense in violation of Title 18, United States Code, Section 1951.
SCR 3.166 provides that “[a]ny member of the Kentucky Bar Association who ... is convicted by a judge or jury of a felony as defined in KRS 500.080 shall be automatically suspended from the practice of law in this Commonwealth.” Such suspension is automatic and begins on the day following the finding of guilt. Therefore, as of October 10, 1998, Carmichael was automatically suspended from the practice of law in Kentucky, which suspension shall remain in effect until dissolved or superseded by an order from this Court.
Pursuant to SCR 3.390, Carmichael shall notify all his clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. He must *203also make arrangements to return all active files to his clients or new counsel, to return all unearned attorney fees and client property to his clients, and he shall advise the Director of such arrangements within ten days.
Disciplinary proceedings against Carmichael shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless Carmichael resigns under terms of disbarment.
All concur.
ENTERED: December 17,1998.
/s/ Joseph E. Lambert
Chief Justice